After a continuance for advisement, the opinion of the Court was drawn up by
Weston C. J.
It has been laid down by the Supreme Judicial Court in Massachusetts, referring to cases prior to 1793, in Bath v. Bowdoin, and in Buckfield v. Gorham, cited for the plaintiffs, that upon the incorporation of a place before unincorporated into a town, all the inhabitants thereof had thereby their settlement fixed in such new town. But in neither of these cases was that the point decided, whether the attention of the court was called to the fact, that no statute to this effect existed prior to that of 1793, ch. 34, does not appear. As the settlement of paupers depends upon the express provision of law, it might deserve very serious consideration, whether a mode of settlement so sweeping in its effect should be established by construction. By the statute before cited, it was provided by law, that all persons, citizens of the United States, dwelling and having their homes in any unincorporated place, at the time when the same shall be incorporated into a town, shall thereby gain a settlement therein.
As no such provision existed in any former statute, this would seem to be the appointment of a new mode of gaining a settlement ; and when it is considered that the liability of towns for the support of paupers, has been held to be matter of strict law, we are not satisfied, notwithstanding the intimation in the cases cited, that it existed before by construction. Tf it did, the statute of 1793 indicated the sense of the legislature, that it should be limited to citizens. But admitting the correctness of the construction contended for, what effect did the incorporation of the territory, now constituting Vinalhaven, “with the inhabitants thereof” into a town, have upon James Lindsey, an alien, then resident there? Upon the incorporation, the inhabitants who were parties to it, acquired certain constitutional and municipal powers. If they then had, or whenever they might have, the requisite number of rateable polls, they had a right to send a representative to the general court. They bad a right to vote also in the *162election of Governor and Senators. In these privileges, an alien could not participate. Nor could the character of a citizen be conferred upon him, by the aet of a state ,• the regulation of that subject having been assigned to the general government.
A State might undoubtedly impose upon towns the support of aliens; but the question is, whether Lindsey was so far one of the inhabitants, upon whom the corporate powers or franchise was bestowed, as that there did thence result an obligation on the part of the town, to support him, if he stood in need of relief, or relief might at any time become necessary for his wife or children. We cannot say that it appears to us, that this charge or obligation was imposed, or is deducible from the act of incorporation. We think we ought to require clearer evidence of its existence, than is there discoverable. It does not appear to our satisfaction, that Lindsey acquired a settlement in Vinalhaven. Nor are we aware, that any such construction of the law formerly obtained as to aliens. Prior to our separation, they were generally supported, when they became chargeable, by the State. And if the husband gained no settlement in Vinalhaven, the wife did not. Jefferson v. Litchfield, 1 Greenl. 196. It results that the pauper could have no derivative settlement in that town. And the opinion of the court is, that the decision of the Judge in the court below to this effect, is legally sustained.

Exceptions overruled.